Mr. Justice Cartwright delivered the opinion of the court: The county collector of Cook county applied to the county court for a judgment for the sale of lots 25 to 48, both inclusive, in the subdivision of a certain block of land in Chicago. These lots had been assessed $12.50 each, in the name of appellee, for laying a water supply pipe under an ordinance of the city of Chicago. The assessment had been confirmed and the lots returned as delinquent. Appellee appeared and objected to the entry of an order of sale because no such lots were shown of record or otherwise. It was proved, and it is conceded, that at the time of making the assessment and when the assessment roll was confirmed block 4 was a tract of land containing between five and six acres, which had. not been subdivided into lots, and that, as a matter of fact, there were no lots in said block. The application for judgment against the supposed lots, which it was conceded had no existence, was'denied. It is admitted that the objection sustained would have been a good one if made upon the application for confirmation, but it is claimed that it was too late to make it in this proceeding for a judgment of sale. If the judgment of confirmation was not void, but merely erroneous, this would be true, and the only remedy for such a judgment would be by appeal or writ of error; but if the judgment of confirmation was void it could be resisted at any time or place, and as well upon an application for a judgment of sale as elsewhere. Culver v. People, 161 Ill. 89. A proceeding of this character is against the land, and the subject matter of the judgment must be capable of identification or the judgment will be void. Where it is impossible to tell what land was assessed or against what land the judgment of confirmation was entered the assessment and judgment will be void. People v. Chicago and Alton Railroad Co. 96 Ill. 369; People v. Dragstran, 100 id. 286; Sanford v. People, 102 id. 374; Pickering v. Lomax, 120 id. 289. Appellee owned block 4, but there was no plat or subdivision from which it was possible to locate any part of the block as the part intended to be described, as all or any one of the supposed lots. No lot represented any particular part of the block, and none could be located or identified. The judgment of sale, if entered, would have been a nullity. It is suggested that on this account appellee had no standing in court to object to the entry of judgment; but as was said in People v. Dragstran, supra, the collector could base no claim on that ground to have the judgment reversed. It would be no ground for reversal, since he was not prejudiced by the refusal of the county court to enter a void judgment which could never be enforced. It is also said that appellee’s remedy should be by bill in chancery to restrain the collection of the assessment, upon the ground that the judgment for sale might be a cloud upon his title to block 4. As appellant was not injured in any way by the refusal to enter a void judgment that question would be immaterial in this case; but in Sanford v. People, supra, where judgment was rendered against the appellant’s lot, and there was no plat made or recorded, although the judgment could not affect her title, her objection was sustained, and the judgment was reversed because a sale might embarrass her title. The judgment of the county court will be affirmed. Judgment affirmed.